DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 6/9/2021:
Claims 7-13 are pending in the current application.  Claim 7 has been amended, Claims 1-6 are cancelled, and Claim 13 stands withdrawn.
The previous prior art-based rejections have been overcome in light of the amendment.  
Election/Restrictions
4.	Applicant's election with traverse of Group I (Claims 7-12) in the reply filed on 6/9/2021 is acknowledged.  However, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.  Accordingly, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Therefore, the claims under consideration are 7-12.
5.	Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Claim Interpretation
6.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the edge of the membrane along the periphery of the membrane" There is insufficient antecedent basis for this limitation in the claim and the claim is therefore unclear because there are multiple edges along the periphery of the membrane.   Claims 8-12 are rejected as being dependent upon a rejected base claim.
Double Patenting
8.	Claims 7-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-16 of copending Application No. 16/468,888.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of copending claims 9-17 read on currently pending claims 7-13.  The steps of the independent Claim 7 (instant) and Claim 9 (co-pending) are listed in different orders, prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04 IV section C).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Allowable Subject Matter
9.	Claims 7-12 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter:  Independent Claim 7 recites Hori is the closest prior art and teaches a method of manufacturing a membrane-electrode assembly for a fuel cell, the method comprising, in the following order, the steps of 
Depositing a reinforcement on a first face of an ion-exchanging membrane 412 (the first face being a face of 402A), the membrane being held on a support film (first backing member) 401A;
Depositing a reinforcement on a second face of an ion-exchanging membrane 412 (i.e. on 402B) positioned such that the reinforcement elements sandwich the edge of the membrane 412 along the periphery of the membrane 412 (e.g. along the peripheries of the membrane elements 402A/402B)
Depositing a chemical catalyst element only on a central part of the first and second faces of the membrane 412 (on faces of 402A/402B) 
Removing the membrane 412 from the support film 401A (see Figs 7A-7G; paras 0025, 0182-0199).
Hori fails to specifically disclose that the membrane is removed from the support film before depositing the second reinforcement or depositing the chemical catalyst.  Further, Hori teaches that wrinkling of the membrane is prevented by fixing the membrane to a backing member (support) while the catalyst layer is deposited.  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 7, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 7.  Since Claims 8-12 depend on Claim 7, they are allowable for the same reason.
Response to Arguments
10.	Applicant’s arguments filed 6/9/2021, with respect to the rejection over Desie and Wakabayashi, have been fully considered and are persuasive.  The rejection of Claims 7-12 over the prior art has been withdrawn. 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 1729